Russell, J.
A writ of error sued out to a judgment overruling a demurrer, where a judgment sustaining the demurrer would not be a final determination in the case, is prematurely brought and must be dismissed. But the bill of exceptions having been presented and certified within the time allowed by law for the filing of exceptions pendente lite, the dismissal is ordered with direction that the bill of exceptions operate as exceptions pendente lite in the cause in the lower court.

Writ of error dismissed, with direction.